DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Interview after Final Action
The action is responsive to an Interview after Final Action with Applicant’s representative, Ebenesar Thomas, held March 8, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a teleconference with Ebenesar Thomas, on March 11, 2022.  The claims have been amended as follows:

Claim 1 is amended as follows:
1.	(Currently Amended)	 A determining device comprising:
a deriving circuit that derives, from an output value output from a sensor, a degree value representing a degree of a time change of the output value;
a determining circuit that: 
determines a first determination result regarding a magnitude of a first output value relating to a first time when the first output value is output by the sensor,

determines a third determination result regarding a first output value being the output value based on the first determination result and the second determination result; and
an output circuit that outputs the third determination result, which indicates a presence or an absence of an abnormality in the output from the sensor, wherein an influence, caused by an increase of noise or a decrease of noise within a short duration of time, 
wherein the first determination result is a determination result for a magnitude of the first output value with respect to a first threshold value, 
wherein the second determination result is a determination result for a magnitude of the first degree value with respect to a second threshold value, and
wherein the determining device derives the third determination result from a fourth determination result regarding a second output value being the output value relating to a second time after an elapse of a predetermined time from the time, and a fifth determination result regarding a second degree value being the degree value which the deriving circuit derives from the output value including the second output value relating to the second time, in addition to the first determination result and the second determination result.

Claim 2 is cancelled:
2.  Cancelled.


3.  Cancelled.

Claim 5 is cancelled:
5. (Canceled). 

Claim 18 is amended as follows:
18.	(Currently Amended)	 A determining method including:
deriving, from an output value output from a sensor, a degree value representing a degree of a time change of the output value;
determining a first determination result regarding a magnitude of a first output value relating to a first time when the first output value is output by the sensor;
determining a second determination result regarding a magnitude of a first degree value being the degree value which the deriving circuit derives from the output value relating to each of a plurality of times including the first time; 
determining a third determination result regarding a first output value being the output value based on the first determination result and the second determination result; and
outputting the third determination result, which indicates a presence or an absence of an abnormality in the output from the sensor, wherein an influence, caused by an increase of noise or a decrease of noise within a short duration of time, 
wherein the first determination result is a determination result for a magnitude of the first output value with respect to a first threshold value, 

wherein the determining method further comprises deriving the third determination result from a fourth determination result regarding a second output value being the output value relating to a second time after an elapse of a predetermined time from the time, and a fifth determination result regarding a second degree value being the degree value which is derived from the output value including the second output value relating to the second time, in addition to the first determination result and the second determination result.

Claim 19 is amended as follows:
19.	(Currently Amended)	 A recorded medium recorded with a determining program causing a computer to execute:
processing of deriving, from  an output value output from a sensor, a degree value representing a degree of a time change of the output value;
processing of determining a first determination result regarding a magnitude of a first output value relating to a first time when the first output value is output by the sensor;
processing of determining a second determination result regarding a magnitude of a first degree value being the degree value which the deriving circuit derives from the output value relating to each of a plurality of times including the first time; 
processing of determining a third determination result regarding a first output value being the output value based on the first determination result and the second determination result; and
processing of outputting the third determination result, which indicates a presence or an absence of an abnormality in the output from the sensor, wherein an influence, caused by an increase of noise or a decrease of noise within a short duration of time, 
wherein the first determination result is a determination result for a magnitude of the first output value with respect to a first threshold value, 
wherein the second determination result is a determination result for a magnitude of the first degree value with respect to a second threshold value, and
wherein the processing of determining the third determination result comprises deriving the third determination result from a fourth determination result regarding a second output value being the output value relating to a second time after an elapse of a predetermined time from the time, and a fifth determination result regarding a second degree value being the degree value which is derived from the output value including the second output value relating to the second time, in addition to the first determination result and the second determination result.

Allowable Subject Matter
Claims 1, 4, 6-12, and 14-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 18, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, providing a fourth determination result regarding a second output value being an output value relating to a second time after an elapse of a predetermined time from the time, and a fifth determination result regarding a second degree value being the degree value which the deriving circuit derives from the output value including the second output value relating to the second time, in addition to the first determination result and the second 
The primary reason for the allowance of claim 19 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, providing a fourth determination result regarding a second output value being an output value relating to a second time after an elapse of a predetermined time from the time, and a fifth determination result regarding a second degree value being the degree value which the deriving circuit derives from the output value including the second output value relating to the second time, in addition to the first determination result and the second determination result.  Therefore, claim 19 is allowable over the prior art of record.
It is noted that the closest prior art, Japanese Patent Publication JP 2005308104 A (A USPTO Global Dossier machine translation was provided with the previous Action), to Ohori, teaches a teaches a determining device that includes a deriving circuit that derives, from an output value output from a sensor, a degree value representing a degree of a time change of the output value.
Japanese Patent Publication JP 2007131017 A (A USPTO Global Dossier machine translation was provided with the previous Action), to Ueno, discloses a determining circuit that determines a first determination result regarding a magnitude of a first output value relating to a first time when the first output value is output by the sensor.
In the Interview after Final Action, on March 8, 2022, Applicant argued that under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, that the elements 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864